Citation Nr: 1224953	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  07-03 825	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for coronary artery disease.  


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from February 1968 to December 1971.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2006 RO decision.  It was previously before the Board in November 2010, at which time the Board remanded it for further evidentiary development.  Such development having been completed, as discussed in greater detail below, the matter has been returned to the Board for further appellate review.

Subsequent to the issuance of the most recent Supplemental Statement of the Case, the Veteran submitted two additional pieces of evidence, his own written argument and an article from a medical journal entitled, "Mental Stress and Coronary Artery Disease:  A Multidisciplinary Guide."  His representative has executed a waiver of initial RO review as to these new submissions.  Therefore, the Board may review and rely upon this new evidence without prejudice to the Veteran.  

In the Veteran's February 2012 written argument, he provides an extensive and detailed list of the stressful events he experienced during service, and asserts that he has always been an easily-upset and emotional person, who is prone to anxiety, insomnia, depression, bouts of alcohol abuse, and anger.  Although he presents this argument in the context of his claim for entitlement to service connection for coronary artery disease, it is reasonable to interpret it as an implicit claim for service connection for a disability such as anxiety, depression, or post-traumatic stress disorder.  This implicit claim is therefore referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  Hypertension was initially diagnosed in February or March of 1975; coronary artery disease was initially diagnosed when the Veteran experienced a heart attack in July 1975; neither disease was noted during service or within one year of service, and the Veteran's heart and vascular system were deemed to have been normal upon clinical examination in December 1971. 

2.  The Veteran is not shown to have been exposed to herbicides during the course of his service in the blue waters off of Vietnam.  


CONCLUSION OF LAW

Neither hypertension nor coronary artery disease was incurred during service and neither may be presumed under law to have been incurred during service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

When an application for benefits is received, VA has certain notice and assistance requirements under the law.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  First, proper notice must be provided to a claimant before the initial VA decision on a claim for benefits and must:  (1) inform the claimant about the information and evidence not of record necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  The VA is also required to inform the Veteran of how the VA assigns disability ratings and effective dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Review of the claims file shows that the Veteran was informed of these elements with regard to his claim in letters of August 2005 and March 2006, prior to the adjudication of the claim.  

The Board previously remanded the appeal, in part, so that the Veteran could be formally provided with a letter informing him of the laws and regulations pertaining to claims based upon herbicide exposure and of the type of evidence necessary to substantiate such a claim.  Careful review of the file reveals that no such letter has been provided.  However, in light of the evidence which was subsequently developed tending to show that the Veteran was not exposed to herbicides during his Vietnam service, the Board holds that this error is a harmless one.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate with regard to the issue decided herein.  The examination reports relied upon herein were predicated on a review of the claims folder and the relevant medical records contained therein; contain a description of the history of the disability(ies) at issue; document and consider the Veteran's complaints and symptoms.  The examiners considered all of the available pertinent evidence of record, and provided a rationale for the opinions rendered, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Veteran has reported that he receives Social Security disability benefits.  Normally when a Veteran is receiving disability benefits from the Social Security Administration (SSA), the VA has a duty to consider the same evidence considered by that agency in making any decision regarding entitlement to VA benefits, especially when unemployability is a factor in the Veteran's claim.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  The RO requested the Veteran's records from the SSA, however, that agency certified in January 2011 that they had searched exhaustively and comprehensively for the Veteran's records but were unable to locate them.  The RO then provided notice of this result to the Veteran and requested any copies of records in his possession.  In response, the Veteran indicated that he believed all SSA medical records had already been submitted to the VA.  The Board therefore holds that these records do not exist or that further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).

VA medical records, service treatment records, some private medical records, VA examination reports, and VA medical opinions have been obtained and reviewed in support of the Veteran's claims.  The Veteran has presented written statements in support of his claims.  All relevant records and contentions have been carefully reviewed.  The Board therefore concludes that the VA's duties to notify and assist have been met with regard to the matters decided herein.

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Analysis

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. § 1110.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

To establish a right to compensation for a present disability on a direct basis, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

When a chronic disease such as hypertension or arteriosclerosis becomes manifest to a degree of 10 percent within one year of the veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  Generally, a preexisting injury or disease will be considered to have been aggravated by active military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).   Evidence of the veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto.  38 U.S.C.A. § 1111.  38 C.F.R. § 3.304.  

A veteran is presumed to be in sound condition when examined and accepted into the service except for defects or disorders noted when examined and accepted for service or where clear and unmistakable evidence establishes that the injury or disease existed before service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Crowe v. Brown, 7 Vet. App. 238 (1994).

In Crowe, the Court indicated that the presumption of soundness attaches only where there has been an induction medical examination, and where a disability for which service connection is sought was not detected at the time of such examination.  The Court held that the regulation provides expressly that the term "noted" denotes only such conditions as are recorded in examination reports, and that history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  38 C.F.R. § 3.304(b)(1).  Crowe, 7 Vet. App. at 245.

Regulations pertaining to Agent Orange exposure, including all herbicides used in Vietnam, provide that if a veteran served on active duty in Vietnam during the Vietnam era, the veteran is presumed to have been exposed to Agent Orange or similar herbicides.  38 C.F.R. § 3.307.  It is important to clarify that VA limits the presumption of herbicide exposure to Veterans who served on the ground or on the inland waterways of Vietnam, and excludes Veterans who served aboard ships operating on Vietnam's offshore waters.  This limitation has been upheld by the court system.  Haas v. Peake, 525 F.3d 1168, 1191 (Fed. Cir. 2008).

Governing regulations also stipulate the diseases, for which service connection may be presumed due to an association with exposure to herbicide agents.  Ischemic heart disease is covered by the presumption.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Evidence which may be considered in rebuttal of service incurrence of a disease listed in Section 3.309 will be any evidence of a nature usually accepted as competent to indicate the time of existence or inception of disease, and medical judgment will be exercised in making determinations relative to the effect of intercurrent injury or disease.  38 C.F.R. § 3.307(d).  

Direct service connection and presumptive service connection for a chronic disease

The Veteran's service treatment records reflect that his blood pressure was within normal limits and his heart and vascular system were considered to have been normal both upon entrance into service and discharge from service.  His remaining service records reflect no complaints or findings which could be interpreted as indicating any cardiovascular problem.  

There are no medical records reflecting the Veteran's physical condition between his discharge in December 1971 and the July 1975 VA treatment.  During the March 2007 RO hearing, the Veteran testified that he thought he had sought medical care after service, but that he could not recall any details.  He also testified that as a young man in his twenties, he had felt invincible, and probably would not have been compliant with any medication in any case.  In the November 2010 remand, the Board requested that a search be performed for any VA medical records generated during this time period.  Such a search was performed and yielded only additional copies of the July 1975 records, leading to the reasonable conclusion that the Veteran had not sought VA medical care prior to July 1975.  

The Veteran was treated at the VA hospital in July 1975 for an injury to his right eye.  At that time, it was noted that he was hypertensive and had been taking medication for four months.  A single blood pressure reading of 158/80 is reported.  Approximately one week after this, the Veteran experienced a heart attack, and was again treated at the VA hospital.  Unfortunately, no medical records reflecting the initial diagnosis of hypertension in February or March of 1975 are available for review.  A subsequent private medical record dated in June 1978 provides a history which corroborates the July 1975 VA history.  According to this notation, the Veteran had been generally healthy until age 26 at which time he first discovered that he was hypertensive and was begun on medication.  Because these 1975 and 1978 records are the most contemporaneous medical evidence reflecting the Veteran's physical condition available for review, and because they were generated solely for purposes of medical treatment, the Board holds that they constitute the best evidence as to when the Veteran was initially diagnosed with hypertension.  

The Veteran contends that because his discharge from service was only three and one-half years prior to the July 1975 heart attack, that he must have had undiagnosed coronary artery disease during service.  He therefore requests service connection for this disability.  

The Veteran accurately points out that he was quite young and only briefly removed from service when he experienced a heart attack.  Applying the law to the facts of the case, however, yields the conclusion that there is no legal provision which supports his claim.  Because the Veteran's heart and vascular system were deemed to have been normal upon clinical examination at discharge from service, we cannot find incurrence during service.  Because there is no evidence of heart disease or hypertension within the year following the Veteran's discharge from service, the Veteran's subsequently-diagnosed hypertension and heart disease cannot be presumed under law to have had its inception during service.  In other words, absent evidence of heart problems or hypertension during service or within one year of service, governing law dictates that the disability did not have its inception during service and cannot be presumed under law to have had its inception during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.  The Board therefore holds that direct service connection is not warranted and service connection for a chronic disease is not warranted.

However, service connection may also be granted for disease which is diagnosed after discharge from military service, when all of the evidence establishes that such disease was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  In this case, multiple medical opinions aimed at establishing such a link to service have been associated with the file.  

A January 2006 statement from the Veteran's family doctor reflects that she has treated the Veteran since 1990.  She relates that his coronary artery disease was first discovered at the age of 26 when he had a myocardial infarction.  She then opines that, "Coronary artery disease is a progressive problem and it did not start just at that point in time.  This would have started probably as a teenager or in his early 20's when he was actually in the service."  The Veteran's treating cardiologist likewise submitted a statement in January 2006:  "The atherosclerotic process likely began in his early 20s, possibly in his late teens, as the process is progressive, typically over a period of years."  

The Veteran underwent a VA examination in February 2006.  The examiner did not provide a medical opinion as to the likely onset of the Veteran's coronary artery disease or any relationship to service.  The examination report is notable, however because the examiner summarized the Veteran's medical history.  In this summary, he noted that the Veteran was found to have high blood pressure in 1972.  However, it is unclear where this date comes from, as there is no other documentation available in the claims file showing that high blood pressure was diagnosed any earlier than February or March of 1975, as explained in detail above.  Absent any other evidence or documentation tending to show an earlier diagnosis, the Board again finds that the Veteran's hypertension was initially diagnosed in February or March of 1975.  

In June 2006, another VA physician reviewed the February 2006 report together with the records in the Veteran's claims file.  This physician rendered the opinion that while it was possible the Veteran's "underlying pathological process of atherosclerosis" could have started during service, there was no way of determining with any degree of certainty when the underlying process did start.  The physician then recommended that if a more informed determination as to the "approximate onset of the underlying asymptomatic atherosclerotic process that preceded the actual clinical manifestation of his heart disease" was required, then a "cardiology referral" should be considered.  

During a March 2007 hearing at the RO, the Veteran testified that he had done a lot of medical research and all the articles he had been reading explained that coronary artery disease is a silent asymptomatic problem until it gets to the point where a person has significant problems such as a heart attack or stroke.  He also testified that at the point he experienced his heart attack in 1975, there was 100 percent blockage of the left anterior descending artery and 90 percent blockage of the left marginal artery; and that there was no way that could have developed in a time period of less than several years.  

The VA then provided the Veteran's claims file to a Board-certified cardiologist for review and opinion.  In a lengthy and comprehensive October 2007 opinion, the cardiologist provided a thorough summary of the Veteran's medical history, noting that he had reviewed all the medical evidence of record, including the nursing notes, the medical opinions summarized above, the Veteran's hearing testimony and written statements, and the medical literature supplied by the Veteran himself.  The cardiologist then concluded that the Veteran's heart disease had pre-existed his period of service and that the disease was not aggravated during service or by service.  He relied upon the negative service treatment records to conclude that there was no acceleration or progression of the "natural history of atherosclerosis during his service."  He further explained:

As discussed above, there can be no dispute that the coronary artery disease was in fact present long before 1968 and probably, in retrospect, can be traced back even to when the patient was in grade school.  Thus, the letters from [the Veteran's treating cardiologist and family care physician] are not helpful in this patient's case.  The question was never whether this was a preexisting condition, but whether military service precipitated, aggravated, or caused this condition.  Unfortunately for the patient, the medical records from the service have absolutely nothing to do with coronary artery disease and hypertension.  He started to have issues with these four years later in 1975 with his index myocardial infarction.

Thus, in my opinion, it is my conclusion that the coronary artery disease events of 1975 were not caused by or aggravated as a result of military service from 1968 to 1971 rather the precipitation of the coronary artery event in 1975 was caused by contribution of his bad family history, hypertension, hyperlipidemia, stress, and vascular disease, brief exposure to tobacco abuse, et cetera, which led to plaque rupture in 1975.  An unusual but increasingly common event in 20 year olds even today as the disease becomes more aggressive.  The military service, however, had nothing to do with his disease progression.

Pursuant to the Board's remand, the Veteran underwent another VA examination with a Board-certified family practice physician in May 2011.  This examiner also performed a comprehensive review of the Veteran's medical records and included an extensive summary of the Veteran's cardiac history in the examination report.  The examiner concluded, "there is no reason to suspect that his coronary artery disease started during his military service or that he developed any compensable heart disease of hypertension within the first year after his separation from the military."  He provided the following explanation:

It is not apparent from his medical records that his coronary artery disease had its onset during his active duty from 2/23/68 to 12/1/71.  He had no event in service that indicated any sign of heart disease at that time.  He also was not treated for hypertension at that time.  Thus, it certainly is not preexisting and no aggravated by service as demonstrated in the records, from 1968 until 1971 or even for the three years after he completed his period of active service.  There is no evidence that the disease was aggravated by service or that there was any acceleration or progression of the natural history of atherosclerosis during his service.

As discussed above there is no disputing the fact that he does have significant coronary artery disease and this is due to his strong family history and that he used to smoke although he quite several years ago.  His current coronary artery disease definitely affects his daily function to the point that he had to retire in 2002 from his chiropractic practice.  Unfortunately for the Veteran is that the medical records from the service have nothing to do with coronary artery disease and hypertension and he really wasn't seen from 1971 to 1975 for blood pressure or cardiac issues.  

As noted above, the Veteran submitted a February 2012 statement in which he asserts that the stressful conditions under which he spent his entire period of service either caused or triggered his heart disease.  

Prior to reviewing the various medical opinions, the Board first will discuss the conclusion reached by the cardiologist in October 2007, that the Veteran's heart disease pre-existed his period of service.  This is a medical conclusion, not a legal conclusion.  While we do not question the medical veracity of his statements that heart disease can be present as early as grade school, we are concerned with applying the law as it stands to the facts of the Veteran's case.  As such, because the Veteran's blood pressure was within normal limits and his heart and vascular system were considered to have been normal upon entrance into service, he is presumed under law to have been in sound condition upon examination and entrance into service.  Crowe.  Thus, for VA purposes, we find that the Veteran's heart and vascular system must be viewed as having been entirely normal upon entrance into service.  We observe that this puts the Veteran in a more favorable legal position, as proving service incurrence under any potential theory of entitlement involves a lower burden of proof than proving aggravation beyond the natural progress of the disease.  

It is the responsibility of the Board to review all the evidence of record and reach a conclusion by applying the standard of review set forth above.  The United States Court of Appeals for the Federal Circuit has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  "[i]t is not error for the BVA to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reason or bases.  It is the responsibility of the BVA, . . . to assess the credibility and weight to be given to evidence." "  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  In evaluating the probative value of competent medical evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators . . .Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The medical opinions which support the Veteran's claim are the two statements submitted in January 2006 and the Veteran's own contentions.  In this regard, although his credentials are not of record, several statements in the file reflect that the Veteran himself is a chiropractor, and maintained a chiropractic practice for a number of years until he was forced to retire on account of his health concerns.  As such, his own medical opinions must be accorded commensurate probative value.

As discussed above, a medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examination, and also describes the disability in sufficient detail so that the Board's evaluation will be a fully informed one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In this regard, the Board finds that all of the medical opinions of record fit the criteria set forth in Barr; however, on balance, the Board finds that the VA opinions of record are more thorough and reflect greater medical expertise, than the January 2006 statements and the Veteran's own contentions.  The VA opinions were informed by complete reviews of the Veteran's medical records, and are supported by more detailed explanations.  

Essentially, insofar as it is possible to simplify such a complex medical question, the negative medical opinions of record are based upon the proposition that because any coronary artery disease which may have been present during service or within one year of service was so minimal as to be unnoticed during the general medical examination performed in conjunction with the Veteran's discharge, it is impossible to quantify from a medical standpoint the level of impairment he had during service and during the first post-service year.  While it is certain that the Veteran had significant coronary artery disease in July 1975, without any medical evidence, it is impossible to know, or to make an educated guess in a medical sense, when exactly the disease developed to a point where it could be considered compensably disabling.  

The positive opinions supporting the Veteran's claim can be summarized as more general statements to the effect that because the coronary artery disease process is progressive, it likely started many years prior to the Veteran's 1975 heart attack.  The two January 2006 statements are very general and although they were submitted by the Veteran's treating physicians, neither physician had treated the Veteran prior to 1990, and thus their opinions were not based upon any personal knowledge of the Veteran's condition in the 1970s.  Although the Veteran himself has provided much greater detail for his expressed opinions and has provided medical treatise evidence that stands for the general proposition expressed above, he is also unable to bridge the gap between his period of service and his initial symptom of high blood pressure in February or March of 1975.

The United States Court of Appeals for the Federal Circuit has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Overall, after thorough longitudinal review of the evidence of record, the Board chooses to accord greater probative weight to the medical opinions which do not support the Veteran's appeal.  We find that the Veteran's coronary artery disease was not incurred during service and was not initially manifest to a compensable degree within one year of service, so as to support a presumption of service incurrence under the provisions of 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  In reaching this conclusion, we rely upon the report of the Veteran's discharge examination, which shows that no clinical manifestations of heart disease were apparent to the examiner, and also shows that his blood pressure was within normal limits at that point.  As the remainder of his service treatment records is entirely negative for any indication of heart disease or elevated blood pressure, we hold that coronary artery disease was not incurred during service.  Given the absence of any medical records reflecting the Veteran's condition within the first year post-service, we hold that it is less likely his heart disease was manifest to a noticeable, let alone compensable, degree during that year.  The Veteran's theory about stress as a causative factor in his heart disease does not alter the finding that the contemporaneous medical records do not reflect heart disease during service or within one year of service.  No other connection to service is confirmed either, as the Board has accorded greater probative value to the more detailed and more fully-explained medical opinions to the contrary.
  
Herbicide exposure

In the Board's November 2010 remand, it was noted that ischemic heart disease had recently been added to the list of diseases which may be presumed under law to have been caused by exposure to herbicides such as Agent Orange in Vietnam.  Because the Veteran had been awarded the Vietnam Service Medal, inter alia, the Board ordered further evidentiary development intended to substantiate a relationship to herbicides.  In a January 2012 phone call, the Veteran clarified that he had not been "on the ground" in Vietnam.  Review of his service personnel records shows that he served aboard an aircraft carrier which was in the official waters of the Republic of Vietnam for periods of time.  There is no indication that either the ship or the Veteran was in the brown water to allow the assumption that he would have been exposed to herbicides, however.  With regard to the Veteran's specific contention that he had been involved in disposing of trash cans filled with Agent Orange, the Joint Services Records Research Center has issued a memorandum explaining that after review of numerous official military documents, ships' histories, deck logs, and other sources of information related to Navy ships and the use of tactical herbicide agents, the Center has found no evidence indicating that such ships used, stored, tested, or transported tactical herbicides.  Based upon this memorandum, in conjunction with the Veteran's own statement, the Board finds that herbicide exposure may not be assumed and that no herbicide exposure is shown.  Thus, the legal presumptions pertaining to herbicide exposure in Vietnam are not applicable in this case.

Conclusion

The preponderance of the evidence is against the Veteran's claim, and the appeal must be denied.


ORDER

Service connection for coronary artery disease is denied.




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


